Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered June 9, 1988, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. By decision and order, dated November 27, 1989, this court held the appeal in abeyance and remitted the matter to the Supreme Court, Kings County, for an inquiry and determination of the defendant’s motion for leave to withdraw his plea of guilty (People v Scott, 155 *678AD2d 701). After a hearing on that issue, the Supreme Court, Kings County, submitted its report to this court.
Ordered that the judgment is affirmed.
This matter was remitted to the Supreme Court, Kings County, to allow the defendant to state his reasons for moving to withdraw his guilty plea. Upon remittitur, the defendant asserted, contrary to statements he made at the plea allocution, that he was innocent and that he was dissatisfied with the services of his plea counsel. We find that the Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion to vacate his plea (see, People v Pettway, 140 AD2d 721; People v Abdulla, 134 AD2d 433; People v Baldwin, 130 AD2d 497). Thompson, J. P., Bracken, Brown, Sullivan and Rosenblatt, JJ., concur.